DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are presented for the examination.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
   


3.	Claims 1-13 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of HU( US 10877826 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because both computer systems comprise substantially the same elements as described below:
Hu ( US 10877826) teaches receiving a session message associated with an interactive session of a social application(receiving a session message in a user interactive session, col 22, ln 32-35), identifying a child application identifier in the session message( extracting a child application identifier in the session message, col 22, ln 32-37) ; invoking plug-in code corresponding to the child application identifier in the social application( obtaining plug-in ; obtaining, from the  application, shared data corresponding to the child application identifier using the plug-in code( executing the plug-in code, a shared data obtaining request corresponding to the child application identifier to a first server corresponding to the parent application; obtaining shared data corresponding to the child application identifier , col 22, ln 40-50).
The difference between this case and US Patent is  social application, while rendering the session message in a session interface corresponding to the interactive session of the  application and dynamically presenting the shared data in the session message.

                                  Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 9-10  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 
a. The following terms lack proper antecedent basis:
	The child application – claim 9;
            The parent application – claim 10.
Claim Objection
6.	Claim 16 is objected to because of the following informalities: “the session message e” should be “ the session message” .  Appropriate correction is  required.  

 7. 	The cross reference related to the application cited in the specification must be updated (i.e. update the relevant status, with PTO serial numbers or patent numbers where appropriate, on para[0001]). The entire specification should be so revised.	

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1, 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over O'Rourke(US 20140282453 A1) in view of Shi(US 5875296 A)  and further in view of Belknap(US 20030085920 A1).

As to claim 1,  O’Rourke teaches receiving a session message associated with an interactive session of a social application( a client device or other type of network device may request a web application from a server via a network. In one or more embodiments, a client device comprises an electronic device (e.g., under the control of a user) capable of requesting and receiving resources over the network. In some embodiments, a client device may comprise a user application, such as a web browser, to facilitate the sending and receiving of data over the network, para[0013], ln 1-5/ a client device may send a request for a web application (e.g., an on-line bingo game application) to a server (e.g., a game server), para[0014], ln 1-3); while rendering the session message in a session interface corresponding to the interactive session of the social application: identifying a child application identifier in the session message( the request including an identifier that indicates the requested web application. For example, a web browser on a client device requests a web page from a server using a universal resource locator (URL) and receives a hypertext markup language (HTML) file from the server. The HTML file may include, for example, a script (e.g., JavaScript) that sends a web application request to the server for the web application associated with the requested URL. In some embodiments, the server hosts a plurality of different web applications (e.g., created by one or more respective developers) and identifies the requested web application based on an identifier in the web application request, para[0014], n 3-15),  invoking plug-in code corresponding to the child application identifier in the social application( the server may include a plurality of plugins used to provide information and/or services in one or more web applications, and the server further comprises specifications for a plurality of web applications, the specifications including respective plugin identifiers that identify any one or more plugins associated with a given web application, para[0014], ln 16-21), obtain shared data corresponding to the child application identifier(and identifies the requested web application based on an identifier in the web application request, para[0014], ln 3-15). 
O’Rourke does not teach  plugin for obtaining, from the social application, shared data  using the plug-in code. However, Shi teaches plugin for obtaining, from the application, shared data  using the plug-in code ( L. At step 34, called path checks (PathCheck), the server performs various tests on the resulting path to ensure that the given client may retrieve the document. At step 36, sometimes referred to as object types (ObjectType), MIME (Multipurpose Internet Mail Extension) type information (e.g., text/html, image/gif, etc.) for the given document is identified, col 4, l n 58-67/ the Web server needs to retrieve the document for the user. In this case, the Web server needs the original URL to retrieve the document. Since the Web server is stateless, the browser must be provided with the original URL. This is achieved by providing the cookie, col 8, ln 35-42/ When the client 10 (through the browser 16) requests a DFS document (step a), the Web server 18 invokes a server path check (using the SAF plug-in 25)(step b). The PathCheck checks with the session manager 27 to determine whether the user has appropriate DCE credentials. If not (step c), the SAF plug-in 25 will return an error message (e.g., "401; Unauthorized") to the browser 16 (step d) and prompt the user for user id and password. After getting the userid and password from the user (step e), the SAF plug-in invokes the session manager 27 (step f) to obtain the DCE credential for the user. Session manager 27 returns the DCE credential to the Web server (step g). The server then uses this user credential to represent the user to retrieve documents stored in DFS 50 (step h). After retrieving the documents, the account manager 56 is invoked (preferably using another API plug-in)(step i) to save appropriate usage information into the database 58 (step j).The session manager 27 is thus invoked by the Web Server when a user attempts to access a DFS file. If a user has already been 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of O’Rourke with Shi to incorporate the feature of plugin for obtaining, from the social application, shared data  using the plug-in code because this authenticates users accessing a distributed file system through an Internet World Wide Web server.
   O’Rourke and Shi do not teach dynamically presenting the shared data in the session message.  However, Belknap teaches dynamically presenting the shared data in the session message( FIG. 2A shows an example of a sequence of interactions between the client and the server. Here, the client opens a session, in this case a TCP session between the client and the server. Once the session is open the client then generates a search request that is provided to the server. The server processes the search request by determining search results and preparing those results for delivery to the client. The server returns the results using the TCP/IP session with the client, para[0028], ln 1-10).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of O’Rourke and  Shi with Belknato incorporate the feature of plugin for obtaining, from the social application, shared data  using the plug-in code because this allows a single session is used to request and receive search results and to request and receive a plurality of objects.
As to claims 11, 20, they are rejected for the same reason as to claim 1 above.

s 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over O'Rourke(US 20140282453 A1) in view of Shi(US 5875296 A)   in view of Belknap(US 20030085920 A1) and further in view of Kawabe(US 20060294152 A1). 

As to claim 2, O’Rourke, Shi and Belknato do not teach sending, by using the plug-in code, a shared data obtaining request to a first server hosting the social application; and receiving the shared data that corresponds to the child application identifier from the first server. However, Kawabe teaches sending, by using the plug-in code, a shared data obtaining request to a first server hosting the social application; and receiving the shared data that corresponds to the child application identifier from the first server( The PDF plug-in sends an HTTP request, specifying the duplicate copy ID, to the document management server 10 with the request URL specified, para[0074], ln 6-10/ The document management server 10 reads the duplicate copy ID from the received document-browsing request and references the duplicate copy ID and the derivative relation information to identify the original copy ID of the duplicate copy ID (S302). For example, assume that the document management server 10 reads the duplicate copy ID [3-1] from the document browsing request, para[0075], ln 1-10/ ubsequently, the document management server 10 provides the duplicate copy to the client 30 (S310), para[0076], n 10-20).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of O’Rourke,  Shi  and Belknato with Kawabe  incorporate the feature of sending, by using the plug-in code, a shared data obtaining request to a first server hosting the social application; and receiving the shared data that corresponds to the child application identifier from the first server because this  manages electronic documents and provides electronic documents requested by a user.
As to claim 12, it is rejected for the same reason as to claim 2 above.

10.	Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over O'Rourke(US 20140282453 A1) in view of Shi(US 5875296 A)   in view of Belknap(US 20030085920 A1)and further in view of Shaham( US 20120233256 A1) 

 
As to claim 3, O’Rourke,  Shi  and Belknato do not teach the obtaining, from the social application, shared data corresponding to the child application identifier using the plug-in code comprises: identifying, by using the social application, the shared data cached in the memory of the computing device; and receiving, by using the social application, the shared data that corresponds to the child application identifier from the memory of the computing device.  However, Shaham teaches obtaining, from the social application, shared data corresponding to the child application identifier using the plug-in code comprises: identifying, by using the social application, the shared data cached in the memory of the computing device; and receiving, by using the social application, the shared data that corresponds to the child application identifier from the memory of the computing device( the client computing device will communicate a content request (e.g., enhanced content request), including the web page ID to the content enhancement server. At method operation 7, the content enhancement server receives the request, and determines whether classification information and/or social information for the source web page identified by the web page identifier resides in storage (e.g., a database or cache) accessible to the content enhancement server. If both the classification and social information are determined to be in the cache or database, and current, 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of O’Rourke,  Shi  and Belknato with  Shaham  incorporate the feature of obtaining, from the social application, shared data corresponding to the child application identifier using the plug-in code comprises: identifying, by using the social application, the shared data cached in the memory of the computing device; and receiving, by using the social application, the shared data that corresponds to the child application identifier from the memory of the computing device  because this assess whether any particular stored record is stale, in view of the time at which the web content was analyzed as indicated by the corresponding timestamp.
As to claim 13, it is rejected for the same reason as to claim 3 above

s 4, 5, 9, 14, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over O'Rourke(US 20140282453 A1) in view of Shi(US 5875296 A)   in view of Belknap(US 20030085920 A1) and further in view of Hallem(US 20130238808 A1).

As to claim 4,  O’Rourke,  Shi  and Belknato do not teach  the obtaining, from the social application, shared data corresponding to the child application identifier using the plug-in code comprises: determining, by using the plug-in code, a target shared page specified by the session message, wherein the target shared page belongs to a child application corresponding to the child application identifier; and obtaining, by using the plug-in code, shared data corresponding to the target shared page. However, Hallem teaches the obtaining, from the social application, shared data corresponding to the child application identifier using the plug-in code comprises: determining, by using the plug-in code, a target shared page specified by the session message, wherein the target shared page belongs to a child application corresponding to the child application identifier; and obtaining, by using the plug-in code, shared data corresponding to the target shared page(A request is sent to the gateway 104 with the Session ID, Device ID, App ID (1 in this case), and a URL path that does not include any server address (/app1/index.html).The gateway 104 validates the Session ID and Device ID. The gateway 104 then uses the App ID to lookup the server path--http://server1.companyx.com--and generates a full URL to send to the Enterprise Network 106--http://server1.companyx.com/app1/index.html. In this case by concatenating the server path with the address for the App, para[0087] to para[0088]/ The traffic is forwarded to a plugin in step 706. When traffic arrives at the gateway 104 from the network it is forwarded to the appropriate protocol plugin based on, for example, the protocol of the originating request. In response to receiving the traffic, the gateway authenticates the application 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of O’Rourke,  Shi  and Belknato with  Shaham  incorporate the feature of  obtaining, from the social application, shared data corresponding to the child application identifier using the plug-in code comprises: determining, by using the plug-in code, a target shared page specified by the session message, wherein the target shared page belongs to a child application corresponding to the child application identifier; and obtaining, by using the plug-in code, shared data corresponding to the target shared page  because this allows data is communicated between the Enterprise Network and the mobile device via the end-to-end connection.
As to claim 5, Shaham teaches the determining, by using the plug-in code, a target shared page specified by the session message comprises: extracting a page path and a page parameter in the session message by using the plug-in code; and determining, according to the page path and the page parameter, the target shared page specified by the session message( the HTTP protocol plugin uses the incoming application ID to construct a URL identifying a network web server, and it uncompresses/decrypts the body of the transmission to identify any body data that should be forwarded to the network web server as part of an HTTP POST or PUT request, para[0030], ln 5-10/ validates the Session ID and Device ID. The gateway 104 then uses the App ID to lookup the server path--http://server1.companyx.com--and generates a full URL to send to 
As to chum 9,  Shaham teaches  detecting a triggering operation performed on the session message; and running, according to the triggering operation, the child application corresponding to the child application identifier in an environment that is provided by the social application(HTML pages and CSS pages often refer to other images, script files, html pages, etc. The plugin identifies the dependent resources referenced and fetches them from the network web servers without necessarily communicating to the viewer. This is referred to herein as pre-fetching. This technique can be extended to include references programmatically retrieved using JavaScript by executing the JavaScript code in an html page prior to transmitting that page to the viewer,  para[0019], ln 5-15/ In response  to receiving the traffic, the gateway authenticates the application request 708. An App ID is used by the gateway 104 to authenticate the App request and to generate a full URL. In order to generate an URL, the gateway translates the URL as indicated by reference numeral 710. Applications are provisioned by the gateway 104 in a step 712. These may be URLs describing web-based applications hosted within the intranet. They could also be, for example, services that do not have any visible user interface but are made accessible to other applications running on the mobile device 108 via the system, para[0130] to para[0131] ). 
As to claims 14, 15, 19, they are  rejected for the same reasons as to claims 4, 5, 9  above.
 
s 6, 7, 8,  16-18 are rejected under 35 U.S.C. 103 as being unpatentable over O'Rourke(US 20140282453 A1) in view of Shi(US 5875296 A)   in view of Belknap(US 20030085920 A1)in view of Tanaka( US 20030137691 Al).
As to claim 6, O’Rourke, Shi  and Belknato do not teach  wherein the dynamically presenting the shared data in the session message e comprises: invoking, by using the plug-in code, a drawing interface provided by the social application within the session interface corresponding to the interactive session of the social application; and dynamically rendering the shared data in the drawing interface. However, Tanaka teaches wherein the dynamically presenting the shared data in the session message e comprises: invoking, by using the plug-in code, a drawing interface provided by the social application within the session interface corresponding to the interactive session of the social application; and dynamically rendering the shared data in the drawing interface( In this plug-in file, a drawing function definition 1402, a resource file 1403, an icon image 1404, and other definitions 1405 are compiled. The drawing function definition 1402 is a definition for converting the print target data into drawing functions (called GDI functions), which are defined in the system, for enabling the plug-in 103 to output the print target data, as drawing functions, to a graphic engine given by a drawing section of the OS when the downloaded print target data is printed. The resource file 1403 describes a command issued from the plug-in 103, as required, to instruct the OS to display a later-described dialog display screen on the CRT 201. The icon image 1404 is an image for displaying an icon indicative of a shortcut, explained later, on the CRT 210. Other definitions are described in 1405, para[0087]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of O’Rourke,  Shi  and 
As to claim 7, Tanaka teaches  after the obtaining, from the social application, shared data corresponding to the child application identifier using the plug-in code, the method further comprises: obtaining, by using the plug-in code, text content corresponding to the child application identifier; and the dynamically presenting the shared data in the session message comprises: splicing and displaying, on the session interface corresponding to the interactive session of the social application, the text content( In this plug-in file, a drawing function definition 1402, a resource file 1403, an icon image 1404, and other definitions 1405 are compiled. The drawing function definition 1402 is a definition for converting the print target data into drawing functions (called GDI functions), which are defined in the system, for enabling the plug-in 103 to output the print target data, as drawing functions, to a graphic engine given by a drawing section of the OS when the downloaded print target data is printed. The resource file 1403 describes a command issued from the plug-in 103, as required, to instruct the OS to display a later-described dialog display screen on the CRT 201. The icon image 1404 is an image for displaying an icon indicative of a shortcut, explained later, on the CRT 210. Other definitions are described in 1405, para[0087]).
As to claim 8, Tanaka teaches periodically obtaining, by using the plug-in code, shared data corresponding to the child application identifier; and the dynamically presenting the shared 
As to claims 16-18, they are  rejected for the same reasons as to claims 6-8 above.
Allowable Subject Matter
Claim 10 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


                                       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
Chow, Dennis can be reached on ( 571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/               Primary Examiner, Art Unit 2194